


Exhibit 10.53

 

NET SMELTER RETURN ROYALTY AGREEMENT

 

THIS AGREEMENT made as of the 16th day of June, 2004.

 

BETWEEN:

 

EXPATRIATE RESOURCES LTD., having an office at Suite 701,

475 Howe Street, Vancouver, British Columbia, V6C 2B3

 

(“Expatriate”)

 

OF THE FIRST PART

 

AND:

 

ATNA RESOURCES LTD., having an office at Suite 510, 510 Burrard

Street, Vancouver, British Columbia, V6C 3A8

 

(“Atna”)

 

OF THE SECOND PART

 

WHEREAS:

 

(A)                                                                           
Atna and Expatriate entered an Asset Sale Agreement made as of May 31, 2004 (the
“Sale Agreement”);

 

(B)                                                                             
Pursuant to the Sale Agreement Expatriate is to grant to Atna a net smelter
return interest in and to production of silver and gold from the Mineral
Properties described in the Sale Agreement, which properties are more
particularly described in Schedule 1 hereto;

 

(C)                                                                             
The Sale Agreement provides for the execution of a net smelter return royalty
agreement.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the
completion of the transactions contemplated by the Sale Agreement, the mutual
and covenants in this Agreement and the Sale Agreement and other good and
valuable consideration (the receipt and sufficiency of which are acknowledged by
each of the parties), the parties agree as follows:

 

1.                                                                                    
Each capitalized term used in this Agreement which is not defined herein will
have the meanings ascribed thereto in the Sale Agreement.

 

2.                                                                                    
Atna reserves and Expatriate hereby grants to Atna a royalty (the “Royalty”) in
perpetuity equal to a percentage of Net Smelter Returns (as hereinafter defined)
for each Payment Period, as defined below, as follows:

 

(a)                                  4.0% of Net Smelter Returns when the price
received in the Payment Period by Expatriate pursuant to all of its marketing or
sales agreements for silver is from U.S. S5.00 to $7.50 per ounce; and

 

--------------------------------------------------------------------------------


 

(b)                                 10% of Net Smelter Returns when the price
received in the Payment Period by Expatriate pursuant to any of its marketing or
sales agreements for silver is greater than U.S. $7.50 per ounce.

 

No Royalty is payable for a Payment Period if the price received in the Payment
Period by Expatriate pursuant to all of its marketing or sales agreements for
silver is less than U.S. $5.00 per ounce. If Expatriate is selling silver ores
or concentrates or silver in any form other than refined silver, for the
purposes of this section 1 it shall be deemed to receive the price for the
silver contained in the ore or concentrate or other product that it is being
credited with for the purpose of calculating the sale proceeds payable to it by
the purchaser.

 

3.                                                                                    
“Net Smelter Returns” will mean the net proceeds from silver and gold, whether
as a refined metal, ore, concentrate, dore or any other form (the “Precious
Metals”) produced from the Mineral Properties or from tailings or waste from the
Mineral Properties. It will be based on the revenue earned by Expatriate from
the sale to any mint, smelter, refinery or other purchaser of Precious Metals or
proceeds received from an insurer in respect of Precious Metals contained in any
ores and/or concentrates from the Mineral Properties, after deducting from such
proceeds the following charges to the extent that they were not deducted by the
purchaser in computing payments:

 

(a)                                 smelting and refining charges;

 

(b)                                penalties, smelter assay costs and umpire
assay costs;

 

(c)                                 cost of freight and handling of ores, metals
or concentrates from the Mineral Properties to any mint, smelter, refinery, or
other purchaser if not sold f.o.b. the mine;

 

(d)                                marketing costs, not to exceed 2% of the net
proceeds from silver and gold less the aggregate of the costs under subsections
3(a), 3(b), 3(c), 3(e) and 3(f);

 

(e)                                 costs of insurance in respect of the
transportation of the Precious Metals to the smelter or other processing
facility; and

 

(f)                                   customs duties, severance tax, prior
existing royalties as described in Schedule 2 hereto, Ad valorem or mineral
taxes or the like and export and import taxes or tariffs payable in respect of
Precious Metals but not income taxes.

 

4.                                                                                    
The Royalty will be calculated and paid on a quarterly basis (each quarter being
a “Payment Period”) within 45 days after the end of each calendar quarter in
respect of Net Smelter Returns earned during the quarter.

 

5.                                                                                    
The Royalty will be payable as follows:

 

(a)                                   each payment of Royalty will be
accompanied by an unaudited statement indicating the calculation of the Royalty
in reasonable detail, and Atna will receive, on or before March 31 of each
calendar year, a summary statement (“Yearly Statement”) of the calculation of
the Royalty for the last completed calendar year that has been audited by a firm
of chartered accountants in Canada, together with copies of such production
information as will be required to adequately document the calculation of the
Royalty;

 

2

--------------------------------------------------------------------------------


 

(b)                                 Atna will have 45 days from the time of
receipt of the Yearly Statement to question the accuracy thereof in writing and,
failing such objection, the Yearly Statement will be deemed to be correct and
unimpeachable thereafter;

 

(c)                                  if the Yearly Statement is questioned by
Atna, and if such questions cannot be resolved between Atna and Expatriate, Atna
will have 180 days from the time of receipt of the Yearly Statement to have such
audited by an accounting firm of its choice, initially at its expense;

 

(d)                                 the audited results obtained under
subsection 5(c) will be final and determinative of the calculation of the
Royalty for the audited period and will be binding on the parties and any
overpayment of Royalty will be deducted from future payments of Royalty and any
underpayment of Royalty will be paid by Expatriate forthwith;

 

(e)                                  the costs of the audit under subsection
5(c) will be borne by Atna if the Annual Statement overstated the Royalty or
understated the Royalty payable by not more than 1% and will be borne by
Expatriate if such statement understated the Royalty payable by greater than 1%.
If Expatriate is obligated to pay for the audit, it will forthwith reimburse
Atna for the audit costs which it has paid; and

 

(f)                                    Atna will be entitled, on reasonable
written notice and during normal business hours, to examine such books and
records as are reasonably necessary to verify the payment of the Royalty to it
from time to time, provided however, that such examination will not unreasonably
interfere with or hinder Expatriate’s operations or procedures and further
provided that Expatriate will not be obligated to disclose any proprietary
methods or processes. Expatriate will have the right to make access to its books
and records conditional on execution by the examining party of a written
agreement providing that all information received will be held in confidence and
used solely for the purposes of verification of the payment of the Royalty.

 

6.                                                                                    
Expatriate will dispose of Precious Metals only by way of sale to arm’s length
parties on commercially reasonable terms and at the best prices attainable. Any
smelting, refining or further processing of Precious Metals shall be by an arm’s
length third party on commercially reasonable terms.

 

7.                                                                                    
The Royalty creates a direct real property interest in the Mineral Properties
and the Precious Metals in favour of Atna, provided such interest shall be
satisfied in respect of any particular Precious Metals by the payment to Atna of
the Royalty in respect thereof. The Royalty shall continue in perpetuity, it
being the intent of the parties hereto that the Royalty will constitute a
covenant running with the Mineral Properties and the Precious Metals and all
successions thereof. If any right, power or interest of either party pertaining
to the Royalty would violate the rule against perpetuities, then such right,
power or interest will terminate at the expiration of 20 years after the death
of the last survivor of all the lineal descendants of Her Majesty, Queen
Elizabeth II of England, living on the date of this Agreement. Atna will have
the right from time to time to register or record notice of the Royalty against
title to the Mineral Properties or elsewhere, and Expatriate will cooperate with
all such registrations and recordings and provide its written consent or
signature to any documents and do such other things from time to time as are
necessary or desirable to effect all such registrations or recordings or
otherwise to protect the interests of Atna hereunder.

 

8.                                                                                    
The right to receive a percentage of Net Smelter Returns as and when due will
not be deemed to constitute Atna the partner, agent or legal representative of
Expatriate.

 

9.                                                                                    
Expatriate will be entitled to:

 

3

--------------------------------------------------------------------------------


 

(a)                                 make all operational decisions with respect
to the methods and extent of mining and processing of ore, concentrate, metal
and products produced from the Mineral Properties acting reasonably and in
accordance with good mining and engineering practices; and

 

(b)                                make all decisions concerning temporary or
long-term cessation of operations.

 

10.                                                                               
Commingling of ores in the processing facilities constructed for ores from the
Mineral Properties will be permitted and all ores treated in such facilities
will be considered to be metallurgically similar as to recovery of metals,
treatment charges and penalties charged by the refiner. Where there is
commingling, the Royalty will be based solely on tonnage and grade of ores sent
to the processing facilities from the Mineral Properties. Before commingling,
Expatriate will ensure that the Precious Metals from the Mineral Properties and
ores from other properties are measured and sampled in accordance with sound
practices for metal content and grade and other appropriate parameters and the
portion of total smelter payments that is attributable to Net Smelter Returns
hereunder will be determined on a pro rata basis with reference to such metal
content and grade.

 

11.                                                                               
For the purposes of determining Net Smelter Returns, all receipts and
disbursements in a currency other than Canadian will be converted into Canadian
currency on the day of receipt or disbursement, as the case may be using the
noon Bank of Canada rate.

 

12.                                                                               
Expatriate may, but will not be under any duty to, engage in price protection
(hedging) or speculative transactions such as futures contracts and commodity
options in its sole discretion covering all or part of production from the
Mineral Properties and, except in the case where Precious Metals are actually
delivered and a sale is actually consumed under such price protection or
speculative transactions, none of the revenues, costs, profits or losses from
such transactions will be taken into account in calculating Net Smelter Returns
or any interest therein.

 

13.                                                                               
In addition to Atna’s right to inspect records under subsection 5(f), upon not
less than five days’ written notice to Expatriate, Atna, or its authorized
agents or representatives, may, under the direction and control of Expatriate,
enter in and upon the mine and all surface and subsurface portions of the
Mineral Properties for the purpose of inspecting same, all operations thereon,
and all production records and data pertaining to all production activities and
operations on or with respect thereto, including without limitation, records and
data that are electronically maintained.

 

14.                                                                               
Subject to any limitations caused by concentrate or other product sales
agreements entered into by Expatriate, Atna may elect, upon written notice to
Expatriate given 60 days prior to the commencement of any Payment Period, to
receive its Royalty in-kind by having deposited in an account or accounts opened
by Expatriate for Atna an amount of refined Precious Metals which is equivalent
to the cash value of the Royalty payable, taking into account the deductions
described in section 3. In determining the amount of refined Precious Metals to
be deposited to any such account and the amount of the deductions under section
3 applicable in the case of any deposit, Expatriate shall value gold and silver
using the London final gold fixing and the Handy and Harman Silver Price, in
United States dollars, both as published by Metals Week, a publication of
McGraw, Hill of New York, or such other recognized source of metal price
quotations as may be agreed by Expatriate and Atna, as quoted on the Business
Day preceding the date of each deposit.

 

15.                                                                               
Expatriate will indemnify and save Atna and its parent and affiliated companies
harmless from any loss, cost or liability including, without limitation,
reasonable legal fees arising from a claim against Atna in respect of any
failure by Expatriate to at all times comply with all applicable present or
future federal, provincial, territorial and local laws, statutes, rules,
regulations, permits, ordinances, certificates, licences and other regulatory
requirements, policies and guidelines relating to Expatriate or

 

4

--------------------------------------------------------------------------------


 

the Mineral Properties or operations thereon; provided, however, Expatriate will
have the right to contest any of the same if such contest does not jeopardize
the Mineral Properties or Atna’s rights thereto or under this Agreement.

 

16.                                                                               
Expatriate will indemnify and save Atna harmless from any loss, cost or
liability (including, without limitation, reasonably legal fees) arising from a
claim against Atna in respect of:

 

(a)                                 any failure by Expatriate to timely and
fully perform all abandonment, restoration, remediation and reclamation required
by all governmental authorities pertaining or related to the operations or
activities of Expatriate on or with respect to the Mineral Properties;

 

(b)                                Expatriate causing, suffering, or permitting
any condition or activity at, on or in the vicinity of the Mineral Properties
which constitutes a nuisance; or

 

(c)                                 any failure by Expatriate which results in a
violation of or liability under any present or future applicable federal,
territorial, provincial or local environmental laws, statutes, rules,
regulations, permits, ordinances, certificates, licences and other regulatory
requirements, policies or guidelines.

 

17.                                                                               
Expatriate will purchase or otherwise arrange at its own expense and will keep
in force at all times insurance (including, without limitation, comprehensive
general public liability insurance) against claims for bodily injury or death or
property damage arising out of or resulting from activities or operations on or
with respect to the Mineral Properties and in respect of loss, theft or
destruction of Precious Metals, in such amounts as will, in Expatriate’s
reasonable opinion, adequately protect Expatriate, Atna, the Royalty, the
Mineral Properties and the operations thereon from any and all claims,
liabilities and damages which may arise and as will adequately protect
Expatriate and Atna from loss, theft and destruction of Precious Metals.

 

18.                                                                               
Any payments not made when due hereunder will bear interest at an annual rate
equal to the Prime Rate plus 1% calculated and compounded monthly from the due
date to the date of payment. For the purposes hereof “Prime Rate” means at any
particular time the annual rate of interest announced from time to time by the
Canadian Imperial Bank of Commerce, main branch, Vancouver, British Columbia as
a reference rate then in effect for determining floating rates of interest on
Canadian dollar loans made in Canada.

 

19.                                                                               
This Agreement will be construed and governed by the laws enforced in the
Province of British Columbia and the courts of such province will have exclusive
jurisdiction to hear and determine all disputes arising hereunder. This section
19 will not be construed to affect the rights of a party to enforce a judgment
or award outside of British Columbia, including the right to record or enforce a
judgment or award in the jurisdiction in which any of the property the subject
hereof is situated.

 

20.                                                                               
Each of the parties hereby covenants and agrees that at any time and from time
to time, upon the request of the other party it will, do, execute, acknowledge
and deliver or cause to be done, executed, acknowledged and delivered all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be required for the better carrying out and performance of all
of the terms of this Agreement.

 

21.                                                                               
Any notice required or permitted to be given or delivery required to be made to
any party may be effectively given or delivered if it is delivered personally or
by facsimile transmission to

 

5

--------------------------------------------------------------------------------


 

(a)

In the case of Atna,

 

 

 

#510-510 Burrard Street

 

Vancouver, British Columbia

 

V6C 3A8

 

 

 

Attention: David Watkins

 

Fax: (604) 684-8887

 

 

(b)

in the case of Expatriate,

 

Suite 701

 

 

 

475 Howe Street

 

Vancouver, British Columbia

 

V6C 2B3

 

 

 

Attention: Harlan Meade

 

Fax: (604) 682-5404

 

or to such other address as the party entitled to or receiving such notice may
notify the other party as provided for herein.

 

A notice will be deemed to have been received by the addressee on the first
Business Day occurring after the date of delivery or transmission provided that
such is a Business Day, and if not, on the second Business Day occurring after
the date of delivery or transmission.

 

22.                                                                              
This Agreement will be binding upon and enure to the benefit of the parties
hereto and their respective successors and assigns. Nothing herein express or
implied is intended to confer upon any person, other than the parties hereto and
their respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.

 

23.                                                                              
This Agreement may be executed in any number of counterparts with the same
effect as if all parties to this Agreement had signed the same document and all
counterparts will be construed together and will constitute one and the same
instrument.

 

24.                                                                              
This Agreement together with the Sale Agreement constitutes the entire agreement
between the parties and supersedes all prior letters of intent, agreements,
representations, warranties, statements, promises, information, arrangements and
understandings, whether oral or written, express or implied with respect to the
subject matter of this Agreement.

 

6

--------------------------------------------------------------------------------


 

25.                                                                             
No modification or amendment to this Agreement may be made unless agreed to by
the parties hereto in writing.

 

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement on the
date first above written.

 

EXPATRIATE RESOURCES LTD.

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

 

 

ATNA RESOURCES LTD.

 

 

 

 

 

By:

/s/ [ILLEGIBLE]

 

 

 

7

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

MINERAL PROPERTIES

 

--------------------------------------------------------------------------------


 

[g201912ko03i001.jpg]

05 May 2004

 

EXPATRIATE RESOURCES LTD.

#701 - 475 Howe Street

Vancouver                                      BC  Canada

V6C-2B3

 

Dear Sir/Madam:

 

We are able to confirm the status of the following claim(s):

 

Claim Name and Nbr.

 

Grant No.

 

Expiry Date

 

Registered Owner

 

% Owned

 

NTS#’s

 

ARCH 1 - 2

 

YB89663 - YB89664

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

F

ARCH 3 - 4

 

YB89665 - YB89666

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

ARCH 5 - 6

 

YB89667 - YB89668

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

F

ARCH 7 - 8

 

YB89669 - YB89670

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

ARCH 9 -10

 

YB89671 - YB89672

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

P

CAP 1

 

YB87468

 

2006/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

F

FOOT I - 10

 

YB45954 - YB45963

 

2015/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 11 - 12

 

YB51608 - YB51609

 

2016/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 13 - 20

 

YB45966 - YB45973

 

2015/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 23 - 36

 

YB51534 - YB51547

 

2010/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 37 - 70

 

YB51548 - YB51581

 

2016/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 71 - 80

 

YB51582 - YB51591

 

2012/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 83 - 86

 

YB51592 - YB51595

 

2016/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 87 - 94

 

YB51596 - YB51603

 

2012/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 95 - 148

 

YB58651 - YB58704

 

2010/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 149 -170

 

YB58705 - YB58726

 

2006/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08, 105G09

 

FOOT 171 - 174

 

YB58727 - YB58730

 

2010/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 180

 

YB59982

 

2010/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 181 - 188

 

YB59983 - YB59990

 

2012/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 189 - 214

 

YB59991 - YB60016

 

2006/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT215 - 216

 

YB87460 - YB87461

 

2010/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

F

FOOT 217 - 222

 

YB60946 - YB60951

 

2012/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

F

FOOT 223 - 226

 

YB60952 - YB60955

 

2013/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

F

FOOT 227 - 231

 

YB60956 - YB60960

 

2012/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

F

FOOT 233 - 308

 

YB61006 - YB61081

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 309 - 332

 

YB61082 - YB61105

 

2006/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08, 105G09

 

FOOT 333 - 358

 

YB61106 - YB61131

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 359 - 382

 

YB61132 - YB61155

 

2006/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08, 105G09

 

 

Total claims selected : 677

 

Left column indicator legend:

 

Right column indicator legend:

 

 

 

 

 

 

 

R - Indicates the claim is on one or more pending renewal(s).

 

L- Indicates the Quartz Lease.

 

D - Indicates Placer Discovery

P - Indicates the claim is pending.

 

F - Indicates Full Quartz fraction (25+ acres)

 

C - Indicates Placer Codiscovery

 

 

P - Indicates Partial Quartz fraction (<25 acres)

 

B - Indicates Placer Fraction

 

1

--------------------------------------------------------------------------------


 

05 May 2004

 

EXPATRIATE RESOURCES LTD.

#701 - 475 Howe Street

Vancouver                                      BC  Canada

V6C-2B3

 

Claim Name and Nbr.

 

Grant No.

 

Expiry Date

 

Registered Owner

 

% Owned

 

NTS#’s

 

FOOT 383 - 390

 

YB61156 - YB61163

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 391 - 468

 

YB61164 - YB61241

 

2006/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08, 105G09

 

FOOT 549 - 550

 

YB61314 - YB61315

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

F

FOOT 575

 

YB61756

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 579 - 581

 

YB61760 - YB61762

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 582 - 584

 

YB61763 - YB61765

 

2010/03/20

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 585 - 586

 

YB61766 - YB61767

 

2010/03/07

 

EXPATRIATE.RESOURCES LTD.

 

100.00

 

105G08

 

FOOT 605 - 607

 

YB70737 - YB70739

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FOOT A 11 - 12

 

YB71274 - YB71275

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

P

FOOT FRA 603

 

YB70735

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

FYD 67 - 83

 

YB62248 - YB62264

 

2005/03/21

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

JILL 1 - 12

 

YB86778 - YB86789

 

2007/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

JILL 13 - 18

 

YB86790 - YB86795

 

2007/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

F

JILL 19 - 22

 

YB86796 - YB86799

 

2007/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

JILL 23 - 24

 

YB86800 - YB86801

 

2007/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

F

JILL 25 - 28

 

YB87470 - YB87473

 

2006/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09,

F

JILL 29 - 32

 

YB87474 - YB87477

 

2006/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08 105G08

 

JILL 36

 

YB87481

 

2006/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

JILL 37 - 38

 

YB87482 - YB87483

 

2006/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

F

JILL 39

 

YB87484

 

2006/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

JILL 40 - 41

 

YB87485 - YB87486

 

2006/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

F

KINK 3

 

YA69009

 

2018/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

KNOT I - 4

 

YB89415 - YB89418

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

P

KNOT 5 - 6

 

YB89419 - YB89420

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

F

LIN1

 

YB87469

 

2006/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

F

PAK 1 - 20

 

YB45974 - YB45993

 

2007/12/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G07

 

PAK 21 - 36

 

YB51516 - YB51531

 

2006/12/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G07

 

PAK 37 - 60

 

YB58617 - YB58640

 

2006/12/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G07

 

PAK 63 - 64

 

YB58643 - YB58644

 

2006/12/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G07

 

 

Total claims selected : 677

 

Left column indicator legend:

 

Right column indicator legend:

 

 

R - Indicates the claim is on one or more pending renewal(s).

 

L- indicates the Quartz Lease.

 

D - Indicates Placer Discovery

P - Indicates the claim is pending.

 

F - Indicates Full Quartz fraction (25+ acres)

 

C - Indicates Placer Codiscovery

 

 

P - Indicates Partial Quartz fraction (<25 acres)

 

B - Indicates Placer Fraction

 

2

--------------------------------------------------------------------------------


 

05 May 2004

 

EXPATRIATE RESOURCES LTD.

#701 - 475 Howe Street

Vancouver                                      BC  Canada

V6C-2B3

 

Claim Name and Nbr.

 

Grant No.

 

Expiry Date

 

Registered Owner

 

% Owned

 

NTS#’s

 

PAK 67 - 70

 

YB58647 - YB58650

 

2006/12/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G07

 

ROPE 75 - 78

 

YB69160 - YB69163

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

ROPE 97 -100

 

YB69182 - YB69185

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

ROPE 114 - 118

 

YB69199 - YB69203

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

ROPE 131 - 134

 

YB69216 - YB69219

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

ROPE 536 - 540

 

YB70719 - YB70723

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

ROPE 550 - 551

 

YB70843 - YB70844

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

ROPE 552 - 553

 

YB70845 - YB70846

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

F

TOE 1 - 6

 

YB56214 - YB56219

 

2007/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

TOE 7

 

YB56220

 

2006/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

TOE 8

 

YB56221

 

2007/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

TOE 9 - 10

 

YB56222 - YB56223

 

2006/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

TOE 11 - 16

 

YB56224 - YB56229

 

2007/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

Total claims selected : 677

 

Left column indicator legend:

 

Right column indicator legend:

 

 

R - Indicates the claim is on one or more pending renewal(s).

 

L- Indicates the Quartz Lease.

 

D - Indicates Placer Discovery

P - Indicates the claim is pending.

 

F - Indicates Full Quartz fraction (25+ acres)

 

C - Indicates Placer Codiscovery

 

 

P - Indicates Partial Quartz fraction (<25 acres)

 

B - Indicates Placer Fraction

 

3

--------------------------------------------------------------------------------


 

EXPATRIATE RESOURCES LTD.
#701 - 475 Howe Street

 

05 May 2004

 

 

 

Vancouver

BC Canada

 

 

V6C-2B3

 

 

 

 

Claim Name and Nbr.

 

Grant No.

 

Expiry Date

 

Registered Owner

 

% Owned

 

NTS#’s

 

TOE 17 - 36

 

YB59962 - YB59981

 

2006/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

There is no provision in either the Quartz Mining Act or the Placer Mining Act
for a Mining Recorder to interpret his/her records to the public. Where
information regarding the status of a mineral claim is to be used for title
opinions or quasi-legal purposes, we recommend that certified true copies of
documents be obtained. All books of record and documents filed are open for
public inspection, free of charge, during office hours. An enquirer may employ
someone to search the records, or obtain abstracts of record at a cost of $1.00
for the first entry and $.10 for each additional entry.

 

If you have any questions, please do not hesitate to contact this office.

Yours truly,

 

Patti McLeod

Mining Recorder

Watson Lake Mining District

P.O. Box 269

Watson Lake    YT Canada

Y0A-1C0

Ph:(867) 536-7366

fax: (867) 536-7842

 

Total claims selected: 677

 

Left column indicator legend:

 

Right column indicator legend:

 

 

R - Indicates the claim is on one or more pending renewal(s).

 

L- Indicates the Quartz. Lease.

 

D - Indicates Placer Discovery

P - Indicates the claim is pending.

 

F- Indicates Full Quartz fraction (25+ acres)

 

C - Indicates Placer Codiscovery

 

 

P - Indicates Partial Quartz fraction (<25 acres)

 

B - Indicates Placer Fraction

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

PRIOR EXISTING ROYALTIES

 

1.                                       A 0.5% net smelter return royalty
payable to Equity Engineering Ltd. (“Equity”) in respect of production from the
Foot 1-20, Foot 23-80, Foot 83-94 and Pak 1-36 mineral claims, as described in
an agreement between Equity and Atna dated as at March 24, 1995.

 

2.                                       A 1% net smelter return royalty payable
to Nordac Resources Ltd., now called Strategic Metals Corporation, (“Nordac”) in
respect of production from the Kink 3 mineral claim, as described in an
agreement dated January 5, 1995 between Nordac and Atna.

 

3.                                       A 0.5% net smelter return royalty
payable to Uwe Schmidt (“Schmidt”) in respect of production from the Toe 1-16
mineral claims, as described in a letter dated December 8, 1994 from Schmidt to
Atna.

 

--------------------------------------------------------------------------------


 

PARTIAL ASSIGNMENT OF ROYALTY

 

THIS Agreement dated the 20th day of August, 2007 is made

 

BETWEEN:

 

 

ATNA RESOURCES LTD.,
a British Columbia corporation



(hereinafter called “Atna”)

 

OF THE FIRST PART,

 

 

 

AND:

 

 

EQUITY ENGINEERING LTD.,

a British Columbia corporation

 

(hereinafter called “Equity”)

 

OF THE SECOND PART,

 

 

 

AND:

 

 

YUKON ZINC CORPORATION,

a British Columbia corporation

 

(hereinafter called “Yukon”)

 

OF THE THIRD PART.

 

WHEREAS pursuant to the terms of a Settlement Agreement between Atna and Equity
dated the same date as this Agreement, Atna has agreed to make a partial
assignment to Equity of the Royalty payable by Yukon to Atna pursuant to the
Royalty Agreement (as those terms are defined below).

 

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the covenants and agreements hereinafter set forth and other good and valuable
consideration, (the receipt and sufficiency of which is hereby acknowledged) the
parties hereto agree as follows:

 

1.                                      DEFINITIONS

 

In this Agreement the following words and phrases shall have the following
meanings;

 

1.1.                               “Mineral Properties” has the meaning assigned
to it in the Royalty Agreement.

 

1.2.                               “Royalty” has the meaning assigned to it in
the Royalty Agreement.

 

--------------------------------------------------------------------------------


 

1.3.                              “Royalty Agreement” means the Net Smelter
Return Royalty Agreement made as of June 16, 2004 between Yukon (then named
Expatriate Resources Ltd.) and Atna,

 

2.                                     PARTIAL ASSIGNMENT OF ROYALTY

 

2.1.                           Atna hereby assigns, transfers and conveys to
Equity a 5.55% interest, in the Royalty, retaining for itself the remaining
94.45% interest. Equity hereby accepts such assignment, transfer and conveyance.

 

2.2.                             Yukon acknowledges the foregoing assignment,
transfer and conveyance and agrees that:

 

(a)                               the 5.55% interest in the Royalty held by
Equity and the 94.45% interest in the Royalty held by Atna shall be independent,
separate and distinct each from the other as if in the first instance they had
been granted by Yukon separately to Atna and Equity, respectively;

 

(b)                              with, respect to the 94.45% interest in the
Royalty held by Atna, Atna shall continue to have all of the rights and Yukon
shall continue to have all of the obligations provided in the Royalty Agreement
and the Royalty Agreement continues in full force and effect, mutatis mutandis;
and

 

(c)                               with respect to the 5.55% interest in the
Royalty held by Equity, Equity shall have the same rights and Yukon shall have
all the same obligations as Atna and Yukon have respectively under the terms of
the Royalty Agreement as if Equity and Yukon had in the first instanee entered
into an agreement the same as the Royalty Agreement, mutatis mutandis, save and
except for Equity relinquishing its right to:

 

(i)                                  take delivery of the metal in kind as
referenced in Section 14 of the Royalty Agreement; and

 

(ii)                               audit the yearly statement of the Royalty as
referenced in Sections 5(c), 5(d) and 5(e) of the Royalty Agreement. If however
Atna should exercise its right to conduct an audit of the Royalty then Atna
shall promptly provide Equity with the results of the audit and Yukon shall
promptly pay Equity its share of any payment due as a result of the audit.

 

3.                                     REPRESENTATIONS AND WARRANTIES

 

3.1.                            Equity represents and warrants to Atna and Yukon
that this Agreement has been duly and validly authorized, executed and delivered
by Equity and constitutes a legal, valid, binding and enforceable obligation of
Equity.

 

3.2.                            Atna represents and warrants to Equity and Yukon
that:

 

(a)                                this Agreement has been duly and validly
authorized, executed and delivered by Atna and constitutes a legal, valid,
binding and enforceable obligation of Atna; and

 

--------------------------------------------------------------------------------


 

(b)                                 Atna has not previously assigned the Royalty
Agreement or any of its rights thereunder including the Royalty.

 

3.3.                            Yukon represents to Atna and Equity that:

 

(a)                               Yukon changed its name from Expatriate
Resources Ltd. on December 16, 2004; and

 

(b)                              this Agreement has been duly and validly
authorized, executed and delivered by Yukon and constitutes a legal, valid,
binding and enforceable obligation of Yukon.

 

3.4.                            Equity acknowledges and agrees that the
assignment, transfer and conveyance by Atna of an interest in the Royalty is “as
is, where is” without any representation or warranty except as expressly
provided in Section 3.2 and that all implied representations and warranties are
hereby excluded. Without limiting the generality of the foregoing, no
representation or warranty is given with respect to the validity of the Royalty
Agreement; Yukon’s title to the Mineral Properties, if any; Yukon’s right or
ability to mine and produce minerals from the Mineral Properties; the likelihood
that minerals can or will be removed from the Mineral Properties in commercially
saleable quantities; the condition of the Mineral Properties; or the existence
of contaminants on the Mineral Properties or environmental or other liabilities
associated with the Mineral Properties.

 

3.5.                            Yukon acknowledges Equity’s right to be paid the
0.5% net smelter returns royalty in respect of production from the Foot 1-20,
Foot 23-80, Foot 83-94 and Pak 1-36 mineral claims and any mineral claims
acquired by Atna or Yukon within the boundary formed by intersecting lines
parallel to and two (2) kilometers from the boundaries of such claims, which
royalty was created by the Exploration Agreement dated March 24, 1995 between
Atna. and Equity, was previously referenced in the Option Agreement dated
January 3, 1995 between Atna, Yukon, Equity and Uwe Schmidt and was assumed by
Yukon from Atna pursuant to an Assumption Agreement dated June 16, 2004 between
Yukon and Atna.

 

4.                                      RIGHT OF FIRST REFUSAL

 

4.1.                              Equity agrees with Yukon that it will not
sell, assign, transfer, convey or otherwise dispose of its interest in the
Royalty or its 0.5% net smelter returns royalty (the “Equity Royalties”) in
whole or in part to any unrelated third party unless it gives Yukon 30 days’
notice of the price and other terms it would be willing to dispose of the Equity
Royalties or part of the Equity Royalties and Yukon shall be entitled, by notice
in writing to Equity, within the 30 day period to acquire all or part of the
Equity Royalties which Equity intends to dispose of (the “Subject Interest”) on
the same terms stated in the notice. If Yukon does not elect, in writing within
the said 30 day period to acquire the Subject Interest, Equity may dispose of
the whole, but not less than the whole, of the Subject Interest to any person
within the following 60 days at a price at or above the price stated in the
notice and upon the same terms and conditions that were contained in the notice.
For purposes of this Section 4.1, the consideration for the Subject Interest
shall be an amount payable in Canadian or United States Dollars unless the
parties hereto

 

--------------------------------------------------------------------------------


 

otherwise agree. If Equity fails to complete the transaction within the said 60
days, the rights of Yukon under this Section 4.1 shall be deemed to be revived
and any subsequent proposal to sell, assign, transfer, convey or otherwise
dispose of all or part of the Equity Royalties shall again be subject to the
provisions of this Section 4.1.

 

4.2.                              If Equity disposes of all or part of the
Equity Royalties in whole or in part hereunder, it shall require any transferee
to execute a counterpart of this Agreement and thereby to agree with Yukon to be
bound by the contractual terms hereof in the same manner and to the same extent
as though a party hereto in the first instance, including without limitation
Section 4.1.

 

4.3.                            Nothing in this Article 4 shall prevent Equity
from transferring its interest in the Equity Royalties to David Caulfield, Henry
Awmack or Mark Baknes (the “Individuals”), or to entities controlled by them
either individually or collectively or successor entities of Equity. The
Individuals also reserve the right to transfer the Equity Royalties among
themselves.

 

5.                                      CONFIDENTIALITY

 

5.1.                            This Agreement and its terms shall be kept
confidential by both parties and except as required by law or regulatory
authority neither party shall make any public announcements or statements
concerning this Agreement without the prior approval of the others, not to be
unreasonably withheld or delayed.

 

6.                                      NOTICES

 

6.1.                             Any notice or other communication to be given
in connection with this Agreement shall be given in writing and shall be given
by personal delivery or by facsimile addressed to the recipient as follows:

 

To Atna:

 

Atna Resources Ltd.

510 – 510 Burrard Street

Vancouver, British Columbia

V6C 3A8

 

Telecopy No: (604) 684-8887

Attention:      President

 

To Equity:

 

Equity Engineering Ltd.

700 – 700 West Pender Street

Vancouver, British Columbia

V6C 1G8

Telecopy No: (604) 688-0235

Attention:      Henry Awmack, P.Eng.

 

--------------------------------------------------------------------------------


 

To Yukon:

 

Yukort Zinc Corporation

#701 – 475 Howe Street

Vancouver, British Columbia

V6C 2B3

 

Telecopy No: (604)68.2-5404

Attention:      President

 

or to such other address as may be designated by notice given by a party to the
others. Any notice or other communication given by personal delivery or by
facsimile shall be conclusively deemed to have been given the day of actual
delivery if delivered during normal business hours or if delivered after normal
business hours then on the next following business day.

 

7.                                    GENERAL

 

7.1.                              This Agreement expresses the entire agreement
among the parties with respect to the subject matter hereof; provided that, as
between Atna and Equity, the provisions of the Settlement Agreement referred to
in the Recital do not merge in this Agreement and survive the execution of tiiis
Agreement and continue in full force and effect

 

7.2.                              This Agreement shall be governed by and
construed in accordance with the laws of British Columbia and each party hereby
irrevocably submits to the jurisdiction of the courts in British Columbia.

 

7.3.                            This Agreement shall be binding upon and enure
to the benefit of the parties hereto and their respective successors and
assigns,

 

IN WITNESS WHEREOF each of the parties hereto has hereunto executed this
Agreement as of the date and year first above written.

 

ATNA RESOURCES LTD.

 

 

 

 

 

Per

/s/ [ILLEGIBLE]

 

c/s

Title

PRESIDENT/CEO

 

 

 

 

 

 

EQUITY ENGINEERING LTD.

 

 

 

 

 

 

Per

/s/ [ILLEGIBLE]

 

c/s

Title

Director

 

 

 

 

 

 

YUKON ZINC CORPORATION

 

 

 

 

 

 

Per

/s/ [ILLEGIBLE]

 

c/s

Title

 

 

 

 

--------------------------------------------------------------------------------

 

NET SMELTER RETURN ROYALTY AGREEMENT

 

THIS AGREEMENT made as of the 16th day of June, 2004.

 

BETWEEN:

 

EXPATRIATE RESOURCES LTD., having an office at Suite 701,

475 Howe Street, Vancouver, British Columbia, V6C 2B3

 

(“Expatriate”)

 

OF THE FIRST PART

 

AND:

 

ATNA RESOURCES LTD., having an office at Suite 510, 510 Burrard

Street, Vancouver, British Columbia, V6C 3A8

 

(“Atna”)

 

OF THE SECOND PART

 

WHEREAS:

 

(A)                          Atna and Expatriate entered an Asset Sale Agreement
made as of May 31, 2004 (the “Sale Agreement”);

 

(B)                          Pursuant to the Sale Agreement Expatriate is to
grant to Atna a net smelter return interest in and to production of silver and
gold from the Mineral Properties described in the Sale Agreement, which
properties are more particularly described in Schedule 1 hereto;

 

(C)                          The Sale Agreement provides for the execution of a
net smelter return royalty agreement.

 

NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the
completion of the transactions contemplated by the Sale Agreement, the mutual
and covenants in this Agreement and the Sale Agreement and other good and
valuable consideration (the receipt and sufficiency of which are acknowledged by
each of the parties), the parties agree as follows:

 

1.                             Each capitalized term used in this Agreement
which is not defined herein will have the meanings ascribed thereto in the Sale
Agreement.

 

2.                             Atna reserves and Expatriate hereby grants to
Atna a royalty (the “Royalty”) in perpetuity equal to a percentage of Net
Smelter Returns (as hereinafter defined) for each Payment Period, as defined
below, as follows:

 

(a)           4.0% of Net Smelter Returns when the price received in the Payment
Period by Expatriate pursuant to all of its marketing or sales agreements for
silver is from U.S. $5.00 to $7.50 per ounce; and

 

--------------------------------------------------------------------------------


 

(b)           10% of Net Smelter Returns when the price received in the Payment
Period by Expatriate pursuant to any of its marketing or sales agreements for
silver is greater than U.S. $7.50 per ounce.

 

No Royalty is payable for a Payment Period if the price received in the Payment
Period by Expatriate pursuant to all of its marketing or sales agreements for
silver is less than U.S. $5.00 per ounce. If Expatriate is selling silver ores
or concentrates or silver in any form other than refined silver, for the
purposes of this section 1 it shall be deemed to receive the price for the
silver contained in the ore or concentrate or other product that it is being
credited with for the purpose of calculating the sale proceeds payable to it by
the purchaser.

 

3.                             “Net Smelter Returns” will mean the net proceeds
from silver and gold, whether as a refined metal, ore, concentrate, dore or any
other form (the “Precious Metals”) produced from the Mineral Properties or from
tailings or waste from the Mineral Properties. It will be based on the revenue
earned by Expatriate from the sale to any mint, smelter, refinery or other
purchaser of Precious Metals or proceeds received from an insurer in respect of
Precious Metals contained in any ores and/or concentrates from the Mineral
Properties, after deducting from such proceeds the following charges to the
extent that they were not deducted by the purchaser in computing payments:

 

(a)           smelting and refining charges;

 

(b)           penalties, smelter assay costs and umpire assay costs;

 

(c)           cost of freight and handling of ores, metals or concentrates from
the Mineral Properties to any mint, smelter, refinery, or other purchaser if not
sold f.o.b. the mine;

 

(d)           marketing costs, not to exceed 2% of the net proceeds from silver
and gold less the aggregate of the costs under subsections 3(a), 3(b), 3(c),
3(e) and 3(f);

 

(e)           costs of insurance in respect of the transportation of the
Precious Metals to the smelter or other processing facility; and

 

(f)            customs duties, severance tax, prior existing royalties as
described in Schedule 2 hereto, Ad valorem or mineral taxes or the like and
export and import taxes or tariffs payable in respect of Precious Metals but not
income taxes.

 

4.                             The Royalty will be calculated and paid on a
quarterly basis (each quarter being a “Payment Period”) within 45 days after the
end of each calendar quarter in respect of Net Smelter Returns earned during the
quarter.

 

5.                             The Royalty will be payable as follows:

 

(a)           each payment of Royalty will be accompanied by an unaudited
statement indicating the calculation of the Royalty in reasonable detail, and
Atna will receive, on or before March 31 of each calendar year, a summary
statement (“Yearly Statement”) of the calculation of the Royalty for the last
completed calendar year that has been audited by a firm of chartered accountants
in Canada, together with copies of such production information as will be
required to adequately document the calculation of the Royalty;

 

2

--------------------------------------------------------------------------------


 

(b)           Atna will have 45 days from the time of receipt of the Yearly
Statement to question the accuracy thereof in writing and, failing such
objection, the Yearly Statement will be deemed to be correct and unimpeachable
thereafter,

 

(c)           if the Yearly Statement is questioned by Atna, and if such
questions cannot be resolved between Atna and Expatriate, Atna will have 180
days from the time of receipt of the Yearly Statement to have such audited by an
accounting firm of its choice, initially at its expense;

 

(d)           the audited results obtained under subsection 5(c) will be final
and determinative of the calculation of the Royalty for the audited period and
will be binding on the parties and any overpayment of Royalty will be deducted
from future payments of Royalty and any underpayment of Royalty will be paid by
Expatriate forthwith;

 

(e)           the costs of the audit under subsection 5(c) will he borne by Atna
if the Annual Statement overstated the Royalty or understated the Royalty
payable by not more than 1% and will be borne by Expatriate if such statement
understated the Royalty payable by greater than 1%. If Expatriate is obligated
to pay for the audit, it will forthwith reimburse Atna for the audit costs which
it has paid; and

 

(f)            Atna will be entitled, on reasonable written notice and during
normal business hours, to examine such books and records as are reasonably
necessary to verify the payment of the Royalty to it from time to time, provided
however, that such examination will not unreasonably interfere with or hinder
Expatriate’s operations or procedures and further provided that Expatriate will
not be obligated to disclose any proprietary methods or processes. Expatriate
will have the right to make access to its books and records conditional on
execution by the examining party of a written agreement providing that all
information received will be held in confidence and used solely for the purposes
of verification of the payment of the Royalty.

 

6.                             Expatriate will dispose of Precious Metals only
by way of sale to arm’s length parties on commercially reasonable terms and at
the best prices attainable. Any smelting, refining or further processing of
Precious Metals shall be by an arm’s length third party on commercially
reasonable terms.

 

7.                             The Royalty creates a direct real property
interest in the Mineral Properties and the Precious Metals in favour of Atna,
provided such interest shall be satisfied in respect of any particular Precious
Metals by the payment to Atna of the Royalty in respect thereof. The Royalty
shall continue in perpetuity, it being the intent of the parties hereto that the
Royalty will constitute a covenant running with the Mineral Properties and the
Precious Metals and all successions thereof. If any right, power or interest of
either party pertaining to the Royalty would violate the rule against
perpetuities, then such right, power or interest will terminate at the
expiration of 20 years after the death of the last survivor of all the lineal
descendants of Her Majesty, Queen Elizabeth II of England, living on the date of
this Agreement. Atna will have the right from time to time to register or record
notice of the Royalty against title to the Mineral Properties or elsewhere, and
Expatriate will cooperate with all such registrations and recordings and provide
its written consent or signature to any documents and do such other things from
time to time as are necessary or desirable to effect all such registrations or
recordings or otherwise to protect the interests of Atna hereunder.

 

8.                             The right to receive a percentage of Net Smelter
Returns as and when due will not be deemed to constitute Atna the partner, agent
or legal representative of Expatriate.

 

9.                             Expatriate will be entitled to:

 

3

--------------------------------------------------------------------------------


 

(a)           make all operational decisions with respect to the methods and
extent of mining and processing of ore, concentrate, metal and products produced
from the Mineral Properties acting reasonably and in accordance with good mining
and engineering practices; and

 

(b)           make all decisions concerning temporary or long-term cessation of
operations.

 

10.                           Commingling of ores in the processing facilities
constructed for ores from the Mineral Properties will be permitted and all ores
treated in such facilities will be considered to be metallurgically similar as
to recovery of metals, treatment charges and penalties charged by the refiner.
Where there is commingling, the Royalty will be based solely on tonnage and
grade of ores sent to the processing facilities from the Mineral Properties.
Before commingling, Expatriate will ensure that the Precious Metals from the
Mineral Properties and ores from other properties are measured and sampled in
accordance with sound practices for metal content and grade and other
appropriate parameters and the portion of total smelter payments that is
attributable to Net Smelter Returns hereunder will be determined on a pro rata
basis with reference to such metal content and grade.

 

11.                           For the purposes of determining Net Smelter
Returns, all receipts and disbursements in a currency other than Canadian will
be converted into Canadian currency on the day of receipt or disbursement, as
the case may be using the noon Bank of Canada rate.

 

12.                           Expatriate may, but will not be under any duty to,
engage in price protection (hedging) or speculative transactions such as futures
contracts and commodity options in its sole discretion covering all or part of
production from the Mineral Properties and, except in the case where Precious
Metals are actually delivered and a sale is actually consumed under such price
protection or speculative transactions, none of the revenues, costs, profits or
losses from such transactions will be taken into account in calculating Net
Smelter Returns or any interest therein.

 

13.                           In addition to Atna’s right to inspect records
under subsection 5(f), upon not less than five days’ written notice to
Expatriate, Atna, or its authorized agents or representatives, may, under the
direction and control of Expatriate, enter in and upon the mine and all surface
and subsurface portions of the Mineral Properties for the purpose of inspecting
same, all operations thereon, and all production records and data pertaining to
all production activities and operations on or with respect thereto, including
without limitation, records and data that are electronically maintained.

 

14.                           Subject to any limitations caused by concentrate
or other product sales agreements entered into by Expatriate, Atna may elect,
upon written notice to Expatriate given 60 days prior to the commencement of any
Payment Period, to receive its Royalty in-kind by having deposited in an account
or accounts opened by Expatriate for Atna an amount of refined Precious Metals
which is equivalent to the cash value of the Royalty payable, taking into
account the deductions described in section 3. In determining the amount of
refined Precious Metals to be deposited to any such account and the amount of
the deductions under section 3 applicable in the case of any deposit, Expatriate
shall value gold and silver using the London final gold fixing and the Handy and
Harman Silver Price, in United States dollars, both as published by Metals Week,
a publication of McGraw, Hill of New York, or such other recognized source of
metal price quotations as may be agreed by Expatriate and Atna, as quoted on the
Business Day preceding the date of each deposit.

 

15.                           Expatriate will indemnify and save Atna and its
parent and affiliated companies harmless from any loss, cost or liability
including, without limitation, reasonable legal fees arising from a claim
against Atna in respect of any failure by Expatriate to at all times comply with
all applicable present or future federal, provincial, territorial and local
laws, statutes, rules, regulations, permits, ordinances, certificates, licences
and other regulatory requirements, policies and guidelines relating to
Expatriate or

 

4

--------------------------------------------------------------------------------


 

the Mineral Properties or operations thereon; provided, however, Expatriate will
have the right to contest any of the same if such contest does not jeopardize
the Mineral Properties or Atna’s rights thereto or under this Agreement.

 

16.                           Expatriate will indemnify and save Atna harmless
from any loss, cost or liability
(including, without limitation, reasonably legal fees) arising from a claim
against Atna in respect of:

 

(a)           any failure by Expatriate to timely and fully perform all
abandonment, restoration, remediation and reclamation required by all
governmental authorities pertaining or related to the operations or activities
of Expatriate on or with respect to the Mineral Properties;

 

(b)           Expatriate causing, suffering, or permitting any condition or
activity at, on or in the vicinity of the Mineral Properties which constitutes a
nuisance; or

 

(c)           any failure by Expatriate which results in a violation of or
liability under any present or future applicable federal, territorial,
provincial or local environmental laws, statutes, rules, regulations, permits,
ordinances, certificates, licences and other regulatory requirements, policies
or guidelines.

 

17.                           Expatriate will purchase or otherwise arrange at
its own expense and will keep in force at all times insurance (including,
without limitation, comprehensive general public liability insurance) against
claims for bodily injury or death or property damage arising out of or resulting
from activities or operations on or with respect to the Mineral Properties and
in respect of loss, theft or destruction of Precious Metals, in such amounts as
will, in Expatriate’s reasonable opinion, adequately protect Expatriate, Atna,
the Royalty, the Mineral Properties and the operations thereon from any and all
claims, liabilities and damages which may arise and as will adequately protect
Expatriate and Atna from loss, theft and destruction of Precious Metals.

 

18.                           Any payments not made when due hereunder will bear
interest at an annual rate equal to the Prime Rate plus 1% calculated and
compounded monthly from the due date to the date of payment. For the purposes
hereof “Prime Rate” means at any particular time the annual rate of interest
announced from time to time by the Canadian Imperial Bank of Commerce, main
branch, Vancouver, British Columbia as a reference rate then in effect for
determining floating rates of interest on Canadian dollar loans made in Canada.

 

19.                           This Agreement will be construed and governed by
the laws enforced in the Province of British Columbia and the courts of such
province will have exclusive jurisdiction to hear and determine all disputes
arising hereunder. This section 19 will not be construed to affect the rights of
a party to enforce a judgment or award outside of British Columbia, including
the right to record or enforce a judgment or award in the jurisdiction in which
any of the property the subject hereof is situated.

 

20.                           Each of the parties hereby covenants and agrees
that at any time and from time to time, upon the request of the other party it
will, do, execute, acknowledge and deliver or cause to be done, executed,
acknowledged and delivered all such further acts, deeds, assignments, transfers,
conveyances, powers of attorney and assurances as may be required for the better
carrying out and performance of all of the terms of this Agreement.

 

21.                           Any notice required or permitted to be given or
delivery required to be made to any party may be effectively given or delivered
if it is delivered personally or by facsimile transmission to

 

5

--------------------------------------------------------------------------------


 

(a)           In the case of Atna,

 

#510 - 510 Burrard Street

Vancouver, British Columbia

V6C 3A8

 

Attention: David Watkins

Fax: (604) 684-8887

 

(b)           in the case of Expatriate,

 

Suite 701

475 Howe Street

Vancouver, British Columbia

V6C 2B3

 

Attention: Harlan Meade

Fax: (604) 682-5404

 

or to such other address as the party entitled to or receiving such notice may
notify the other party as provided for herein.

 

A notice will be deemed to have been received by the addressee on the first
Business Day occurring after the date of delivery or transmission provided that
such is a Business Day, and if not, on the second Business Day occurring after
the date of delivery or transmission.

 

22.                           This Agreement will be binding upon and enure to
the benefit of the parties hereto and their respective successors and assigns.
Nothing herein express or implied is intended to confer upon any person, other
than the parties hereto and their respective successors and assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

23.                           This Agreement may be executed in any number of
counterparts with the same effect as if all parties to this Agreement had signed
the same document and all counterparts will be construed together and will
constitute one and the same instrument.

 

24.                           This Agreement together with the Sale Agreement
constitutes the entire agreement between the parties and supersedes all prior
letters of intent, agreements, representations, warranties, statements,
promises, information, arrangements and understandings, whether oral or written,
express or implied with respect to the subject matter of this Agreement.

 

6

--------------------------------------------------------------------------------


 

25.                           No modification or amendment to this Agreement may
be made unless agreed to by the parties hereto in writing.

 

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement on the
date first above written.

 

EXPATRIATE RESOURCES LTD.

 

 

 

 

 

 

 

By:

[g201912ko05i001.jpg]

 

 

 

 

 

 

ATNA RESOURCES LTD.

 

 

 

 

 

 

 

By:

[g201912ko05i002.jpg]

 

 

7

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

MINERAL PROPERTIES

 

--------------------------------------------------------------------------------


 

[g201912ko07i001.jpg]

 

EXPATRIATE RESOURCES LTD.
#701 - 475 Howe Street

 

05 May 2004

 

 

 

Vancouver

BC Canada

 

 

V6C-2B3

 

 

 

 

Dear Sir/Madam:

 

We are able to confirm the status of the following claim(s):

 

Claim Name and Nbr.

 

Grant No.

 

Expiry Date

 

Registered Owner

 

% Owned

 

NIS #’s

 

 

ARCH 1 - 2

 

YB89663 - YB89664

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

F

ARCH 3 - 4

 

YB89665 - YB89666

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

ARCH 5 - 6

 

YB89667 - YB89668

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

F

ARCH 7 - 8

 

YB89669 - YB89670

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

ARCH 9 - 10

 

YB89671 - YB89672

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

P

CAP 1

 

YB87468

 

2006/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

F

FOOT 1 - 10

 

YB45954 - YB45963

 

2015/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 11 - I2

 

YB51608 - YB51609

 

2016/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 13 - 20

 

YB45966 - YB45973

 

2015/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 23 - 36

 

YB51534 - YB51547

 

2010/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

J FOOT 37 - 70

 

YB51548 - YB51581

 

2016/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 71 - 80

 

YB51582 - YB51591

 

2012/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 83 - 86

 

YB51592 - YB51595

 

2016/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 87 - 94

 

YB51596 - YB51603

 

2012/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 95 - 148

 

YB58651 - YB58704

 

2010/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 149 - 170

 

YB58705 - YB58726

 

2006/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08,
105G09

 

 

FOOT 171 - 174

 

YB58727 - YB58730

 

2010/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 180

 

YB59982

 

2010/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 181 - 188

 

YB59983 - YB59990

 

2012/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 189 - 214

 

YB59991 - YB60016

 

2006/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 215 - 216

 

YB87460 - YB87461

 

2010/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

F

FOOT 217 - 222

 

YB60946 - YB60951

 

2012/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

F

FOOT 223 - 226

 

YB60952 - YB60955

 

2013/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

F

FOOT 227 - 231

 

YB60956 - YB60960

 

2012/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

F

FOOT 233 - 308

 

YB61006 - YB61081

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 309 - 332

 

YB61082 - YB61105

 

2006/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08,

 

 

 

 

 

 

 

 

 

 

 

 

105G09

 

 

FOOT 333 - 358

 

YB6I106 - YB61131

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 359 - 382

 

YB61132 - YB6I155

 

2006/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08,
105G09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claims selected: 677

 

Left column indicator legend:

 

Right column indicator legend:

 

 

R - Indicates the claim is on one or more pending renewat(s).

 

L- Indicates the Quartz. Lease.

 

D - Indicates Placer Discovery

P - Indicates the claim is pending.

 

F - Indicates Full Quartz fraction (25+ acres)

 

C - Indicates Placer Codiscovery

 

 

P - Indicates Partial Quartz fraction (<25 acres)

 

B - Indicates Placer Fraction

 

1

--------------------------------------------------------------------------------


 

EXPATRIATE RESOURCES LTD.

#701 - 475 Howe Street

 

05 May 2004

Vancouver                      BC Canada

V6C-2B3

 

 

 

Claim Name and Nbr.

 

Grant No.

 

Expiry Date

 

Registered Owner

 

% Owned

 

NTS #’s

 

 

FOOT 383 - 390

 

YB61156 - YB61163

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 391 - 468

 

YB61164 - YB61241

 

2006/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08,
105G09

 

 

FOOT 549 - 550

 

YB61314 - YB61315

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

F

FOOT 575

 

YB61756

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 579 - 581

 

YB61760 - YB61762

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 582 - 584

 

YB61763 - YB61765

 

2010/03/20

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 585 - 586

 

YB61766 - YB61767

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT 605 - 607

 

YB70737 - YB70739

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FOOT A 11 - 12

 

YB71274 - YB71275

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

P

FOOT FRA 603

 

YB70735

 

2010/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

FYD 67 - 83

 

YB62248 - YB62264

 

2005/03/21

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

 

JILL 1 - 12

 

YB86778 - YB86789

 

2007/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

 

JILL 13 - 18

 

YB86790 - YB86795

 

2007/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

F

JILL 19 - 22

 

YB86796 - YB86799

 

2007/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

 

JILL 23 - 24

 

YB86800 - YB86801

 

2007/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

F

JILL 25 - 28

 

YB87470 - YB87473

 

2006/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09,
105G08

 

F

JILL 29 - 32

 

YB87474 - YB87477

 

2006/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

JILL 36

 

YB87481

 

2006/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

 

JILL 37 - 38

 

YB87482 - YB87483

 

2006/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

F

JILL 39

 

YB87484

 

2006/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

 

JILL 40 - 41

 

YB87485 - YB87486

 

2006/02/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

F

KINK 3

 

YA69009

 

2018/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

KNOT I - 4

 

YB89415 - YB89418

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

P

KNOT 5 - 6

 

YB89419 - YB89420

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

F

LIN 1

 

YB87469

 

2006/03/07

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

F

PAK 1 - 20

 

YB45974 - YB45993

 

2007/12/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G07

 

 

PAK 21 - 36

 

YB51516 - YB51531

 

2006/12/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G07

 

 

PAK 37 - 60

 

YB58617 - YB58640

 

2006/12/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G07

 

 

PAK 63 - 64

 

YB58643 - YB58644

 

2006/12/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G07

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claims selected: 677

 

Left column indicator legend:

 

Right column indicator legend:

 

 

R - Indicates the claim is on one or more pending renewal(s),

 

L- Indicates the Quartz Lease.

 

D - Indicates Placer Discovery

P - Indicates the claim is pending.

 

F - Indicates Full Quartz fraction (25+ acres)

 

C - Indicates Placer Codiscovery

 

 

P - Indicates Partial Quartz fraction (<25 acres)

 

B - Indicates Placer Fraction

 

2

--------------------------------------------------------------------------------


 

EXPATRIATE RESOURCES LTD.

#701-475 Howe Street

 

 

05 May 2004

Vancouver                      BC  Canada

V6C-2B3

 

 

 

 

Claim Name and Nbr.

 

Grant No.

 

Expiry Date

 

Registered Owner

 

% Owned

 

NTS #’s

 

 

PAK 67 - 70

 

YB58647 - YB58650

 

2006/12/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G07

 

 

ROPE 75 - 78

 

YB69160 - YB69163

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

 

ROPE 97 - 100

 

YB69182 - YB69185

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

 

ROPE 114 - 118

 

YB69199 - YB69203

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

 

ROPE 131 - 134

 

YB69216 - YB69219

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

 

ROPE 536 - 540

 

YB70719 - YB70723

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

 

ROPE 550 - 551

 

YB70843 - YB70844

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

 

ROPE 552 - 553

 

YB70845 - YB70846

 

2005/04/06

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G09

 

F

TOE 1 - 6

 

YB56214 - YB56219

 

2007/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

TOE 7

 

YB56220

 

2006/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

TOE 8

 

YB56221

 

2007/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

TOE 9 - 10

 

YB56222 - YB56223

 

2006/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

TOE 11 - 16

 

YB56224 - YB56229

 

2007/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claims selected : 677

 

Left column indicator legend:

 

Right column indicator legend:

 

 

R - Indicates the claim is on one or more pending renewal(s).

 

L- Indicates the Quartz Lease.

 

D - Indicates Placer Discovery

P - Indicates the claim is pending.

 

F - Indicates Full Quartz fraction (25+ acres)

 

C - Indicates Placer Codiscovery

 

 

P - Indicates Partial Quartz fraction (<25 acres)

 

B - Indicates Placer Fraction

 

3

--------------------------------------------------------------------------------


 

EXPATRIATE RESOURCES LTD.

 #701 - 475 Howe Street

 

05 May 2004

Vancouver                      BC Canada

V6C-2B3

 

 

Claim Name and Nbr.

 

Grant No.

 

Expiry Date

 

Registered Owner

 

% Owned

 

NTS #’s

 

 

TOE 17-36

 

YB59962 - YB59981

 

2006/03/31

 

EXPATRIATE RESOURCES LTD.

 

100.00

 

105G08

 

 

 

There is no provision in either the Quartz Mining Act or the Placer Mining Act
for a Mining Recorder to interpret his/her records to the public. Where
information regarding the status of a mineral claim is to be used for title
opinions or quasi-legal purposes, we recommend that certified true copies of
documents be obtained. All books of record and documents filed are open for
public inspection, free of charge, during office hours. An enquirer may employ
someone to search the records, or obtain abstracts of record at a cost of $1.00
for the first entry and $.10 for each additional entry.

 

If you have any questions, please do not hesitate to contact this office.

Yours truly,

 

 

Patti McLeod

Mining Recorder

Watson Lake Mining District

P.O. Box 269

Watson Lake YT Canada

Y0A-IC0

Ph:(867) 536-7366

fax: (867) 536-7842

 

 

 

 

 

Total claims selected: 677

Left column indicator legend:

 

Right column indicator legend:

 

 

R - Indicates the claim is on one or more pending renewal(s).

 

L - Indicates the Quartz Lease.

 

D - Indicates Placer Discovery

P - Indicates the claim is pending.

 

F - Indicates Full Quartz fraction (25+ acres)

 

C - Indicates Placer Codiscovery

 

 

P - Indicates Partial Quartz fraction (<25 acres)

 

B - Indicates Placer Fraction

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

PRIOR EXISTING ROYALTIES

 

1.                                     A 0.5% net smelter return royalty payable
to Equity Engineering Ltd. (“Equity”) in respect of production from the Foot
1-20, Foot 23-80, Foot 83-94 and Pak 1-36 mineral claims, as described in an
agreement between Equity and Atna dated as at March 24, 1995.

 

2.                                     A 1% net smelter return royalty payable
to Nordac Resources Ltd., now called Strategic Metals Corporation, (“Nordac”) in
respect of production from the Kink 3 mineral claim, as described in an
agreement dated January 5,1995 between Nordac and Atna.

 

3.                                     A 0.5% net smelter return royalty payable
to Uwe Schmidt (“Schmidt”) in respect of production from the Toe 1-16 mineral
claims, as described in a letter dated December 8, 1994 from Schmidt to Atna.

 

9

--------------------------------------------------------------------------------


 

[g201912ko07i002.jpg]

Claim Status Report

18 October 2007

 

 

Claim Name and Nbr.

 

Grant No.

 

Expiry Date

 

Registered Owner

 

% Owned

 

NTS #’s

 

 

ARCH 1 - 2

 

YB89663 - YB89664

 

2022/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

F

ARCH 3 - 4

 

YB89665 - YB89666

 

2022/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

ARCH 5 - 6

 

YB89667 - YB89668

 

2022/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

F

ARCH 7 - 8

 

YB89669 - YB89670

 

2018/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

ARCH 9 - 10

 

YB89671 - YB89672

 

2022/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

P

CAP 1

 

YB87468

 

2008/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

F

FOOT 1 - 10

 

YB45954 - YB45963

 

2027/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 11 - 12

 

YB51608 - YB51609

 

2028/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 13 - 20

 

YB45966 - YB45973

 

2027/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 23 - 36

 

YB51534 - YB51547

 

2010/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 37 - 68

 

YB51548 - YB51579

 

2028/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 69 - 70

 

YB51580 - YB51581

 

2024/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 71 - 80

 

YB51582 - YB51591

 

2016/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 83 - 86

 

YB51592 - YB51595

 

2028/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 87 - 94

 

YB51596 - YB51603

 

2016/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 95 - 120

 

YB58651 - YB58676

 

2018/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 121 -130

 

YB58677 - YB58686

 

2010/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 131 - 132

 

YB58687 - YB58688

 

2022/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 133 - 138

 

YB58689 - YB58694

 

2018/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 139 - 148

 

YB58695 - YB58704

 

2010/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 149 - 170

 

YB58705 - YB58726

 

2008/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08, 105G09

 

 

FOOT 171 - 174

 

YB58727 - YB58730

 

2018/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 180

 

YB59982

 

2022/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 181 - 188

 

YB59983 - YB59990

 

2024/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 189 - 214

 

YB59991 - YB60016

 

2008/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 215 - 216

 

YB87460 - YB87461

 

2022/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

F

FOOT 217 - 222

 

YB60946 - YB60951

 

2024/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

F

FOOT 223 - 226

 

YB60952 - YB60955

 

2025/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

F

FOOT 227 - 231

 

YB60956 - YB60960

 

2024/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

F

FOOT 233 - 258

 

YB61006 - YB61031

 

2018/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 259 - 264

 

YB61032 - YB61037

 

2014/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 265 - 280

 

YB61038 - YB61053

 

2018/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 281 - 285

 

YB61054 - YB61058

 

2014/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 286

 

YB61059

 

2010/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 287 - 297

 

YB61060 - YB61070

 

2018/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 298

 

YB61071

 

2014/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 299 - 308

 

YB61072 - YB61081

 

2010/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 309 - 332

 

YB61082 - YB61105

 

2008/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08,
105G09

 

 

 

Total claims selected : 628

 

Left column indicator legend:

 

Right column Indicator legend:

 

 

R - Indicates the claim is on one or more pending renewal(s).

 

L - Indicates the Quartz Lease.

 

D - Indicates Placer Discovery

P - Indicates the claim is pending.

 

F - Indicates Full Quartz fraction (25+ acres)

 

C - Indicates Placer Codiscovcry

 

 

P - Indicates Partial Quartz fraction (<25 acres)

 

B - Indicates Placer Fraction

 

1

--------------------------------------------------------------------------------


 

 

Claim Status Report

18 October 2007

 

 

Claim Name and Nbr.

 

Grant No.

 

Expiry Date

 

Registered Owner

 

% Owned

 

NTS #’s

 

 

FOOT 333 - 358

 

YB61106 - YB61131

 

2010/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 359 - 382

 

YB61132 - YB61155

 

2008/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08,
105G09

 

 

FOOT 383 - 390

 

YB61156 - YB61163

 

2010/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 391 - 468

 

YB61164 - YB61241

 

2008/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08, 105G09

 

 

FOOT 549 - 550

 

YB61314 - YB61315

 

2018/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

F

FOOT 575

 

YB61756

 

2018/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 579 - 581

 

YB6I760 - YB61762

 

2018/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 582 - 584

 

YB61763 - YB61765

 

2018/03/20

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 585 - 586

 

YB61766 - YB61767

 

2018/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 605 - 606

 

YB70737 - YB70738

 

2018/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT 607

 

YB70739

 

2010/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

FOOT A 11 - 12

 

YB7I274 - YB71275

 

2018/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

P

FOOT FRA 603

 

YB70735

 

2022/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

JILL 1 - 12

 

YB86778 - YB86789

 

2009/02/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G09

 

 

JILL 13 - 14

 

YB86790 - YB8679I

 

2009/02/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G09

 

F

JILL 15 - 18

 

YB86792 - YB86795

 

2009/02/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G09

 

P

JILL 19 - 22

 

YB86796 - YB86799

 

2009/02/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G09

 

 

JILL 23 - 24

 

YB86800 - YB86801

 

2009/02/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

F

JILL 25 - 28

 

YB87470 - YB87473

 

2008/02/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G09, 105G08

 

F

JILL 29 - 32

 

YB87474 - YB87477

 

2008/02/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

JILL 36

 

YB87481

 

2008/02/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G09

 

 

JILL 37 - 38

 

YB87482 - YB87483

 

2008/02/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G09

 

P

JILL 39

 

YB87484

 

2008/02/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G09

 

 

JILL 40 - 41

 

YB87485 - YB87486

 

2008/02/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G09

 

F

KINK 3

 

YA69009

 

2030/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

LIN 1

 

YB87469

 

2008/03/07

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

F

PAK 1 - 20

 

YB45974 - YB45993

 

2007/12/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G07

 

 

PAK 21 - 36

 

YB51516 - YB51531

 

2007/12/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G07

 

 

PAK 37 - 60

 

YB58617 - YB58640

 

2007/12/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G07

 

 

PAK 63 - 64

 

YB58643 - YB58644

 

2007/12/31

 

YUKON ZINC CORPORATION

 

100.00

 

105O07

 

 

PAK 67 - 70

 

YB58647 - YB58650

 

2007/12/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G07

 

 

TOE 1 - 7

 

YB56214 - YB56220

 

2008/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

TOE 8

 

YB56221

 

2009/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

TOE 9 - 12

 

YB56222 - YB56225

 

2008/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

TOE 13 - 16

 

YB56226 - YB56229

 

2009/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

 

Total claims selected : 628

 

Left column indicator legend:

 

Right column indicator legend:

 

 

R - Indicates the claim is on one or more pending renewal(s).

 

L - Indicates the Quartz Lease.

 

D - Indicates Placer Discovery

P - Indicates the claim is pending.

 

F - Indicates Full Quartz fraction (25+ acres)

 

C - Indicates Placer Codiscovery

 

 

P - Indicates Partial Quartz fraction (<25 acres)

 

B - Indicates Placer Fraction

 

2

--------------------------------------------------------------------------------


 

 

Claim Status Report

18 October 2007

 

 

Claim Name and Nbr.

 

Grant No.

 

Expiry Date

 

Registered Owner

 

% Owned

 

NTS #’s

 

 

TOE 17 - 36

 

YB59962 - YB59981

 

2008/03/31

 

YUKON ZINC CORPORATION

 

100.00

 

105G08

 

 

 

Criteria(s) used for search:

 

CLAIM NAME: ARCH, CAP, FOOT, JILL, KINK, LIN, PAK, TOE  CLAIM NUMBER (FROM): 1,
3   CLAIM STATUS: ACTIVE & PENDING   OWNER(S): YUKON ZINC CORPORATION 
REGULATION TYPE: QUARTZ

 

Total claims selected : 628

 

Left column indicator legend:

 

Right column indicator legend:

 

D - Indicates Placer Discovery

R - Indicates the claim is on one or more pending renewal(s).

 

L - Indicates the Quartz Lease.

 

C - Indicates Placer Codiscovery

P - Indicates the claim is pending.

 

F - Indicates Full Quartz fraction (25+ acres)

 

B - Indicates Placer Fraction

 

 

P - Indicates Partial Quartz fraction (<25 acres)

 

 

 

3

--------------------------------------------------------------------------------
